DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 06/19/2020 has been entered. Claims 1 and 3-14 remain pending in the application, claim 2 has been cancelled, and claims 32-33 have been added. Applicant’s amendments to the claims have overcome each rejection previously set forth in the Final Office Action mailed 10/22/2020.
Response to Arguments
Applicant’s arguments, see “Applicant Arguments/Remarks Made in an Amendment”, filed 12/21/2020, with respect to the rejections of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of De Kock et al (see rejection below).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 10-12, and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Kock et al. (US PGPub 2017/0100148), hereinafter known as “De Kock.”
With regards to claim 1, De Kock discloses (Figures 1-10; Paragraph 71 – each of these non-limiting examples can stand as their own, or can be combined in various permutations or combinations with one or more of the other examples) a tool 440 comprising: a handle 456; and 
a tunneling shaft 446 coupled to the handle 456, wherein the tunneling shaft 446 extends from a proximal end to a distal end, and at least a portion of the tunneling shaft 446 extends in a curved orientation between the proximal end to the distal end (shown curved, or bent, in Figure 10 where 446 is pointing to), wherein the distal end of the tunneling shaft 446 includes a cutting tool 444 (Paragraph 22 – dissects tissue) having a sharp edge (Paragraph 59), the cutting tool 444 moveable from a recessed position in which the sharp edge of the cutting tool 444 is recessed into the distal end of the tunneling shaft 446 to a deployed position in which the sharp edge of the cutting tool 444 extends beyond the distal end of the tunneling shaft 446 in the deployed position, wherein the handle 456 includes a trigger 450 coupled to the cutting tool 444, wherein depressing the trigger 450 in a first direction (proximally) transfers mechanical energy to the cutting tool 444 to move the cutting tool in a second direction (distally) from the recessed position to the deployed position, and wherein the first direction (proximal) is different from the second direction (distal) (Paragraph 63; see Figures 5A-5B for movement of the cutting tool 444).
With regards to claim 3, De Kock discloses at least one blade arm 114 extending from the cutting tool 444, alternatively 152, to the handle (see Figure 4), wherein the at least one blade arm 114 is configured to transfer the mechanical energy from the handle to the cutting tool 444, alternatively 152 when the trigger 450, alternatively 140, is depressed (Paragraphs 45-47).  
With regards to claim 4, De Kock discloses wherein the at least one blade arm 114 includes a single blade arm (any one of the stylets 114) coupled to an end of the cutting tool 444, alternatively 152, 
With regards to claim 5, De Kock discloses wherein the trigger 450 and cutting tool 444 are configured such that depressing the trigger 450 causes the cutting tool 444 to move from the recessed position to the deployed position, and automatically move the cutting tool 444 back to the recessed position without releasing the trigger 450 (Paragraph 45 – drive shaft 134 is used to turn the drive disk 130 back and forth such that different ones of the stylets 114 are pushed forward and back with the rotation of the disk; therefore the depression of the trigger will cause multiple stylets to deploy, but with continuous rotation they will also move back into a recessed position).With regards to claim 10, De Kock discloses wherein the tunneling shaft 254 includes an extruded tube 252 defining a plurality of inner lumens 256 running from the proximal end to the distal end (Figure 5B, Paragraph 53).  
With regards to claim 11, De Kock discloses wherein the distal end of the tunneling shaft 446 is configured for blunt dissection of tissue of a patient when the cutting tool 444 is in the recessed position (not in use) and configured for sharp dissection of tissue when the cutting tool 444 is in the deployed position (in use) (if the tool is in the recessed position, it will not dissect tissue at the dottering elements are not extended outward, therefore a recessed position will assume a blunt dissection and a deployed position will assume a sharp dissection).  
With regards to claim 12, De Kock discloses a guide member 448, alternatively 130 (driving disks guide the stylets out the shaft to dissect the tissue, hence being the guide member) extending from a distal end of the guide member to a proximal end of the guide member, wherein the proximal end of the guide member is coupled to the handle (seen in Figures 10 and 4), and wherein the tunneling shaft 
With regards to claim 32, De Kock discloses wherein the tunneling shaft 446, alternatively 200 includes an inner lumen 202/204/206/208/210 extending from the proximal end to the distal end of the tunneling shaft, the tool further comprising at least two blade arms (any two of the stylets 114 from Figure 4) extending from the cutting tool 444, alternatively 220/222/224/226/228 to the handle outside the inner lumen (see Figure 4 where the stylets 114 are connected to the disk 130, hence outside the inner lumen), wherein the at least two blade arms are configured to transfer the mechanical energy from the handle to the cutting tool when the trigger is depressed (Paragraphs 45-47 and 63).  
With regards to claim 33, De Kock discloses wherein the tunneling shaft 446 is fixed to the handle 456 such that the handle 456 does not move relative to the tunneling shaft 446 when the trigger 450 is depressed to move the cutting tool 444 from the recessed position to the deployed position (456 remains stationary as seen in Figure 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over De Kock in view of Lee et al. (US PGPub 2019/0298406), hereinafter known as “Lee.”
With regards to claim 6, De Kock discloses the tool as claimed in claim 1. De Kock is silent wherein, when in the deployed position, the sharp edge of the cutting tool extends about 0.25 mm to about 2 mm beyond the distal end of the tunneling shaft.
However, Lee teaches (Figures 5A-D) the sharp edge 534 of the cutting tool extends about 0.25 mm to about 2 mm beyond the distal end of the tunneling shaft (Paragraph 174 – tip protrudes 0.020 inches in a second extended configuration, which translates to 0.508 mm). Both devices of De Kock and Lee are used to cut tissue in a patient (Paragraph 12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool disclosed by De Kock to include the length of the tip in the deployed position as disclosed by Lee. One of ordinary skill in the art would have been motivated to do so to effectively use the sharp edges (when needed and necessary) to make an incision of a desired size that results in minimum cutting for minimally invasive procedures. Also, Applicant appears to have placed no criticality on the claimed range (see paragraph 43 indicating the edge “may” extend to the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over De Kock in view of Chinn et al. (US PGPub 2009/0234427), hereinafter known as “Chinn,” and further in view of Hogendijk (US PGPub 2002/0029060).
With regards to claims 7-9, De Kock discloses the tool as claimed in claim 1. De Kock discloses wherein the tunneling shaft 200 includes an inner lumen 202/204/206/208/210 extending from the 
De Kock is silent wherein the tunneling shaft includes a first shaft and a second shaft nested within the first shaft, and wherein the first shaft and the second shaft are moveable relative to each other about a longitudinal axis of the tunneling shaft.  
However, Chinn teaches (Figure 12) wherein the tunneling shaft (230/232) includes a first shaft 230 and a second shaft 232 nested within the first shaft 230, and wherein the first shaft 230 and the second shaft 232 are moveable relative to each other about a longitudinal axis of the tunneling shaft 230 (Paragraph 98). The device in combination would allow the central lumen of Chinn to be placed centrally within the multiple lumens of De Kock.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of De Kock for the second nested shaft of Chinn for the purpose of adding an additional lumen to facilitate passage of one or more medical instruments such as a guide wire (Paragraph 98 of Chinn). The use of the guidewire will serve to route the device in the desired path when in operation.
	De Kock/Chinn disclose wherein the second shaft (232 of Chinn) is coupled to the cutting tool (444 of De Kock). De Kock/Chinn are silent wherein the distal end of the tunneling shaft includes an optical window, and first shaft is coupled to the optical window.
	However, Hogendijk teaches wherein the distal end 24 of the tunneling shaft 20 includes an optical window 25 (Paragraph 44 – blunt cap 25 allows for visual confirmation of the position of the cutting element), and wherein one of the first shaft and the second shaft 42 is coupled to the cutting tool 48 (second shaft 42 is coupled to the cutting tool 48 as seen in Figs 3A-3B) and the other of the first shaft 20 and the second shaft is coupled to the optical window 25 (Fig 3A-B).  The device in combination would allow the first shaft of De Kock to be coupled to the optical window of Hogendijk, and the second shaft of Chinn to be coupled to the cutting tool of De Kock.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of De Kock/Chinn for the optical window of Hogendijk for the purpose of allowing visual confirmation of the position of the cutting tool (Paragraph 44 of Hogendijk) to further ensure the cutting tool is in the desired location throughout the facilitating movement of the tool.
With regards to claim 13, De Kock discloses the tool as claimed in claim 1. De Kock is silent wherein the tunneling shaft has a length from the proximal end to the distal end of about 4 inches to about 12 inches.
However, Hogendijk teaches wherein the tunneling shaft 20 has a length from the proximal end to the distal end of about 4 inches to about 12 inches (Paragraph 44 – length of shaft is in between 10 – 30 cm, which translates from about 3.9-11.8 inches).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of De Kock for the length of Hogendijk for the purpose of being of sufficient length so as to reach a target site within a body cavity, such as the heart, from a position outside of the body (Paragraph 44 of Hogendijk).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over De Kock in view of himself.
With regards to claim 14, De Kock discloses the tool as claimed in claim 1. De Kock is silent wherein the tunneling shaft exhibits a radius of curvature of about 15 inches to about 40 inches over at least a portion of a length of the tunneling shaft.
However, De Kock teaches  a tunneling shaft 254 that exhibits a radius of curvature due to the flexible and steerable features of the shaft (Paragraph 42).It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tunneling shaft of De Kock to have the radius of curvature of about 15 inches to about 40 inches. De Kock makes it known in the art to make the tunneling shaft flexible to route through the body (Paragraph 24), so it would be obvious to optimize the tunneling shaft of De Kock for the radius of curvature range of about 15 inches to about 40 inches. Optimization would result in bending to route through vessels, including bending to a 
Although De Kock does not explicitly disclose the claimed range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of De Kock to have a radius of curvature range of about 15 inches to about 40 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of De Kock would not operate differently with the claimed radius and the device would function appropriately having the claimed radius. Further, applicant places no criticality on the range claimed, indicating simply that the tunneling shaft “exhibits” the radius of curvature be within the claimed ranges (specification [0035]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        02/01/2021

/WADE MILES/Primary Examiner, Art Unit 3771